UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC Preferred stocks  the primary focus of John Hancock Preferred Income Fund III posted disappointing results during the 12-month period ended May 31, 2008. For the 12 months ended May 31, 2008, John Hancock Preferred Income Fund III returned 7.52% at net asset value (NAV) and 8.96% at market value. The difference in the Funds NAV performance and its market performance stems from the fact that the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average long-term closed-end bond fund returned 10.97 % NAV, according to Morningstar, Inc. For the same 12-month period, the Lehman Brothers U.S. Aggregate Index returned 6.89%, and the Merrill Lynch Preferred Stock Hybrid Securities Index returned 4.54%. The Funds current annualized distribution rate was 8.02% at closing NAV and 8.42% at closing market price on May 31, 2008. Preferred stocks  the primary focus of John Hancock Preferred Income Fund III  posted disappointing results during the 12-month period ended May 31, 2008. In a period in which most preferred stock prices declined amid escalating uncertainty about the economy, the credit markets, inflation and interest rates, it was not surprising that our financial holdings detracted from performance. For example, our stake in brokerage companies Lehman Brothers and Merrill Lynch came under pressure due to problems stemming from write-offs of their mortgage-backed holdings and a glut of supply or newly issued brokerage preferreds. Some of our holdings that performed best were those that were both tax-advantaged and issued by energy companies that will most likely redeem their issues in the near term. Devon Energy Corp. fit that description perfectly. Some of our tax-advantaged preferred holdings issued by utilities  led by Southern Union Co.  also fared relatively well. We took profits and sold our preferred stock holdings. We enjoyed reasonably good performance from energy-related preferred issues such as Nexen, Inc., which was buoyed in large measure by high oil prices. In contrast, our holdings in PMN Resources, Inc. detracted from returns, in part due to unfavorable regulatory decisions in the New Mexico-area market it serves. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 6 Preferred Income Fund III | Annual report Portfolio summary Top 10 holdings 1 Nexen, Inc., 7.35% 4.1% JPMorgan Chase Capital XI, Viacom, Inc., 6.85% 3.0% 5.875%, Ser K 2.4% MetLife, Inc., 6.50%, Ser B 2.8% Southwest Gas Capital II, 7.70% 2.4% PFGI Capital Corp., 7.75% 2.6% FPC Capital I, 7.10%, Ser A 2.1% Lloyds TSB Bank Plc, 6.90%, 11-29-49 2.6% BGE Capital Trust II, 6.20% 2.1% PPL Energy Supply, LLC, 7.00% 2.4% Industry distribution 1 Electric utilities 17% Regional banks 3% Diversified banks 11% Consumer finance 3% Other diversified financial services 10% Movies & entertainment 3% Investment banking & brokerage 10% Broadcasting & cable TV 3% Multi-utilities 6% Integrated telecommunication services 3% Life & health insurance 6% Automobile manufacturers 2% Multi-line insurance 5% Wireless telecommunication services 2% Oil & gas exploration & production 4% Agricultural products 2% Gas utilities 4% Oil & gas refining & marketing 1% Real estate management & development 4% Specialized finance 1% Country diversification 1 United States 85% Canada 4% Netherlands 5% Other 1% United Kingdom 5% 1 As a percentage of the Funds total investments on May 31, 2008. Annual report | Preferred Income Fund III 7 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 5-31-08 This schedule is divided into five main categories: bonds, capital preferred securities, common stocks, preferred stocks and short-term investments. Bonds, capital preferred securities, common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 10.78% (Cost $73,459,932) Automobile Manufacturers 0.31% Ford Motor Co., Note (Z) 7.450% 07-16-31 B+ $2,755 1,907,838 Consumer Finance 0.37% General Motors Acceptance Corp., Bond (Z) 8.000 11-01-31 B 3,000 2,298,243 Electric Utilities 5.04% Black Hills Corp., Note (Z) 6.500 05-15-13 BBB 15,000 14,907,000 Entergy Gulf States, Inc., 1st Mtg Bond (Z) 6.200 07-01-33 BBB+ 15,000 13,285,020 Kentucky Power Co., Sr Note, Ser D (Z) 5.625 12-01-32 BBB 3,565 2,941,745 Gas Utilities 1.73% Southern Union Co., Jr Sub Note Ser A (P) (Z) 7.200 11-01-66 BB 12,900 10,687,740 Multi-Utilities 1.78% DTE Energy Co., Sr Note (Z) 6.375 04-15-33 BBB 7,500 7,036,725 TECO Energy, Inc. Note (Z) 7.000 05-01-12 BB+ 3,810 3,967,166 Oil & Gas Refining & Marketing 1.55% Valero Energy Corp., Note (Z) 7.500 04-15-32 BBB 9,500 9,593,775 Interest Maturity Credit Par value Issuer, description, maturity date rate date rating (A) Value Capital preferred securities 7.80% (Cost $51,684,973) Diversified Banks 5.24% Credit Agricole Preferred Funding Trust 7.00% 01-29-49 A $9,000 8,779,500 Lloyds TSB Bank Plc 6.90 11-29-49 A+ 25,000 23,625,000 See notes to financial statements 8 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description, maturity date rate date rating (A) Value Electric Utilities 1.12% DPL Capital Trust II (Z) 8.125% 09-01-31 BB+ $6,225 6,947,299 Multi-Utilities 1.44% Dominion Resources Capital Trust I (Z) 7.83 12-01-27 BBB 9,097 8,921,774 Issuer Shares Value Common stocks 1.48% (Cost $15,349,243) Multi-Utilities 1.48% PNM Resources, Inc. 614,214 9,121,078 Credit Issuer, description rating (A) Shares Value Preferred stocks 125.86% (Cost $869,227,623) Agricultural Products 2.79% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) (Z) BB+ 195,000 17,251,416 Automobile Manufacturers 3.33% Ford Motor Co., 7.50% (Z) CCC+ 710,000 11,218,000 General Motors Corp., 7.25%, Ser 07-15-41 (Z) B 50,641 769,743 General Motors Corp., 7.375%, Ser 05-15-48 (Z) Caa1 558,194 8,596,188 Broadcasting & Cable TV 3.91% CBS Corp., 6.75% (Z) BBB 164,600 3,695,270 Comcast Corp., 6.625% (Z) BBB+ 130,000 2,918,500 Comcast Corp., 7.00% (Z) BBB+ 114,900 2,818,497 Comcast Corp., 7.00%, Ser B (Z) BBB+ 609,556 14,739,064 Consumer Finance 4.21% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B (Z) A 270,000 5,769,900 HSBC Finance Corp., 6.875% (Z) AA 626,118 15,408,764 SLM Corp., 6.00% (Z) BBB+ 162,495 3,022,407 SLM Corp., 6.97%, Ser A (Z) BBB 44,899 1,835,471 Diversified Banks 10.26% BAC Capital Trust II, 7.00% (Z) A+ 94,600 2,325,268 BAC Capital Trust IV, 5.875% (Z) A+ 131,400 2,825,100 Barclays Bank Plc, 7.10%, Ser 3 (Z) A+ 60,000 1,437,600 Fleet Capital Trust VIII, 7.20% (Z) A+ 30,400 733,248 Royal Bank of Scotland Group Plc, 5.75%, Ser L (Z) A 960,000 18,720,000 Royal Bank of Scotland Group Plc, 7.25%, Ser T A 40,000 960,800 See notes to financial statements Annual report | Preferred Income Fund III 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Diversified Banks (continued) Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Z) A+ 100,000 $2,333,000 USB Capital VIII, 6.35%, Ser 1 (Z) A+ 269,700 6,203,100 USB Capital X, 6.50% (Z) A+ 80,000 1,863,200 Wachovia Corp., 8.00% A 228,500 5,664,515 Wachovia Preferred Funding Corp., 7.25%, Ser A A 674,800 15,857,800 Wells Fargo Capital Trust IV, 7.00% (Z) AA 177,800 4,443,222 Electric Utilities 18.39% Consolidated Edison, Inc., $5.00, Ser A (Z) BBB+ 30,000 2,647,500 DTE Energy Trust I, 7.80% (Z) BB+ 233,400 5,860,674 DTE Energy Trust II, 7.50% BB+ 39,200 989,800 Entergy Mississippi, Inc., 7.25% A 113,668 2,858,750 FPC Capital I, 7.10%, Ser A (Z) BBB 783,400 19,020,952 FPL Group Capital Trust I, 5.875% (Z) BBB+ 480,000 11,673,600 FPL Group Capital, Inc., 7.45%, Ser E (Z) BBB+ 100,000 2,604,000 Georgia Power Co., 6.00%, Ser R (Z) A 730,000 17,556,500 HECO Capital Trust III, 6.50% (Z) BB+ 140,000 3,465,000 Interstate Power & Light Co., 7.10%, Ser C (Z) BBB 354,900 9,094,313 Interstate Power & Light Co., 8.375%, Ser A (Z) Baa2 54,500 1,526,000 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 189,000 4,518,291 PPL Energy Supply, LLC, 7.00% BBB 850,000 21,573,000 Public Service Electric & Gas Co., 5.05%, Ser D (Z) BB+ 30,000 2,655,000 Southern California Edison Co., 6.00%, Ser C (Z) BBB 30,000 2,900,625 Southern California Edison Co., 6.125% (Z) BBB 20,000 1,958,126 Westar Energy, Inc., 6.10% (Z) AAA 112,600 2,713,660 Gas Utilities 3.45% Southwest Gas Capital II, 7.70% (Z) BB 850,350 21,301,268 Integrated Telecommunication Services 3.84% Telephone & Data Systems, Inc., 6.625% (Z) BB+ 497,600 9,991,808 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 648,743 13,720,914 See notes to financial statements 10 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Investment Banking & Brokerage 14.65% Fleet Capital Trust IX, 6.00% (Z) A+ 469,200 10,045,572 Goldman Sachs Group, Inc., 6.20%, Ser B (Z) A 240,000 5,520,000 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K (Z) A 798,400 16,159,616 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D (Z) A 142,601 4,851,286 Merrill Lynch & Co., Inc., 8.625%, Ser MER A-e 15,000 373,050 Merrill Lynch Preferred Capital Trust III, 7.00% (Z) A 457,017 10,008,672 Merrill Lynch Preferred Capital Trust IV, 7.12% (Z) A 380,700 8,542,908 Merrill Lynch Preferred Capital Trust V, 7.28% (Z) A 408,700 9,383,752 Morgan Stanley Capital Trust III, 6.25% (Z) A 764,025 16,120,928 Morgan Stanley Capital Trust IV, 6.25% (Z) A 398,925 8,409,339 Morgan Stanley Capital Trust VI, 6.60% (Z) A 50,000 1,108,000 Life & Health Insurance 8.44% Lincoln National Capital VI, 6.75%, Ser F (Z) A 304,000 7,286,880 MetLife, Inc., 6.50%, Ser B (Z) BBB 1,108,850 24,949,125 Phoenix Cos., Inc. (The), 7.45% BBB 598,149 11,962,980 PLC Capital Trust IV, 7.25% BBB+ 181,600 4,115,056 PLC Capital Trust V, 6.125% (Z) BBB+ 83,300 1,667,666 Prudential Plc, 6.50% (Z) A 93,500 2,170,135 Movies & Entertainment 4.33% Viacom, Inc., 6.85% (Z) BBB 1,196,635 26,744,792 Multi-Line Insurance 6.71% Aegon NV, 6.375% (Z) A 241,265 4,991,773 Aegon NV, 6.50% (Z) A 162,950 3,438,245 ING Groep NV, 7.05% (Z) A 603,970 14,483,201 ING Groep NV, 7.20% (Z) A 765,000 18,551,250 Multi-Utilities 4.67% BGE Capital Trust II, 6.20% (Z) BBB 807,028 18,836,034 Xcel Energy Inc., 7.60% BBB 395,000 10,040,900 Oil & Gas Exploration & Production 6.48% Devon Energy Corp., 6.49%, Ser A (Z) BB+ 25,250 2,564,453 Nexen, Inc., 7.35% (Canada) (D) BB+ 1,535,079 37,471,278 See notes to financial statements Annual report | Preferred Income Fund III 11 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Other Diversified Financial Services 16.57% ABN AMRO Capital Funding Trust V, 5.90% (Z) A 750,500 15,685,450 ABN AMRO Capital Funding Trust VI, 6.25% (Z) A 343,900 7,840,920 Bank of America Corp., 8.20% A+e 397,500 9,901,725 Citigroup Capital VII, 7.125% (G) A 161,042 3,837,631 Citigroup Capital VIII, 6.95% (Z) A 326,200 7,528,696 Citigroup Capital X, 6.10% (Z) A 720,000 14,853,600 DB Capital Funding VIII, 6.375% A+ 422,850 9,755,150 DB Capital Trust II, 6.55% (Z) A+ 506,050 11,451,912 JPMorgan Chase Capital XI, 5.875%, Ser K A 950,000 21,536,500 Real Estate Management & Development 5.61% Duke Realty Corp., 6.50%, Depositary Shares, Ser K REIT (Z) BBB 151,600 3,221,500 Duke Realty Corp., 6.60%, Depositary Shares, Ser L REIT (Z) BBB 118,500 2,623,590 Duke Realty Corp., 6.625%, Depositary Shares, Ser J REIT (Z) BBB 638,100 14,006,295 Public Storage, Inc., 6.18%, Depositary Shares, Ser D REIT (Z) BBB+ 25,000 517,000 Public Storage, Inc., 6.50%, Depositary Shares, Ser W REIT (Z) BBB+ 450,000 9,697,500 Public Storage, Inc., 7.50%, Depositary Shares, Ser V REIT BBB+ 184,530 4,585,571 Regional Banks 3.87% PFGI Capital Corp., 7.75% A 926,900 23,896,687 Reinsurance 0.39% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Z) BBB+ 127,800 2,437,146 Specialized Finance 0.88% CIT Group, Inc., 6.35%, Ser A (Z) BBB+ 140,000 1,821,400 Repsol International Capital Ltd., 7.45%, Ser A BB+ 140,000 3,596,600 U.S. Government Agency 0.22% Fannie Mae, 8.25% AA-e 754,100 1,339,250 Wireless Telecommunication Services 2.86% United States Cellular Corp., 7.50% BB+ 754,100 17,683,642 See notes to financial statements 12 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 0.65% (Cost $3,999,789) Government U.S. Agency 0.65% Federal Home Loan Bank, Discount Note 2.15% (Y) 06-02-08 AAA $4,000 4,000,000 Total investments (Cost $1,013,721,560)  146.57% Other assets and liabilities, net (46.57%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (P) Variable rate obligation. The coupon rate shown represents the rate at end of period. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $17,251,416 or 2.79% of the net assets applicable to common shareholders as of May 31, 2008. (Y) Represents current yield as of May 31, 2008. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement (see Note 5).  The cost of investments owned on May 31, 2008, including short-term investments, for federal income tax purposes, was $1,013,895,792. Gross unrealized appreciation and depreciation of investments aggregated $4,165,234 and $112,386,613, respectively, resulting in net unrealized depreciation of $108,221,379. See notes to financial statements Annual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (Cost $1,013,721,560) $905,674,413 Cash 53,181 Receivable for investments sold 11,393,511 Dividends and interest receivable 5,027,852 Receivable from affiliates 35,292 Prepaid arrangement fee 676,963 Other receivable 16,576 Total assets Liabilities Payable for investments purchased 4,861,408 Committed facility arrangement payable (Note 5) 296,000,000 Unrealized depreciation of swap contracts (Note 2) 3,811,585 Interest payable (Note 5) 81,092 Payable to affiliates Management fees 27,389 Other 16,577 Other payables and accrued expenses 181,734 Total liabilities Net assets Capital paid-in 742,981,317 Accumulated net realized loss on investments, financial futures contracts and swap contracts (17,161,148) Net unrealized depreciation of investments, financial futures contract and swap contracts (111,858,732) Accumulated net investment income 3,936,566 Net assets Net asset value per share Based on 31,280,764 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $19.75 See notes to financial statements 14 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $6,009) $60,528,200 Interest 11,465,214 Total investment income Expenses Investment management fees (Note 3) 7,524,389 Accounting and legal services fees 106,860 Transfer agent fees 33,013 APS auction fees 911,839 Custodian fees 168,016 Interest expense (Note 5) 272,313 Printing fees 121,163 Professional fees 63,849 Trustees fees 40,215 Registration and filing fees 29,023 Miscellaneous 172,857 Total expenses Less expense reductions (Note 3) (2,014,722) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (4,792,199) Financial futures contracts (8,936,318) Swap contracts 1,157,126 Change in net unrealized appreciation (depreciation) of Investments (87,169,228) Financial futures contracts (1,479,016) Swap contracts (4,686,305) Net realized and unrealized loss Distributions to APS Decrease in net assets from operations See notes to financial statements Annual report | Preferred Income Fund III 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-07 5-31-08 Increase (decrease) in net assets From operations Net investment income $64,827,914 $64,564,599 Net realized gain (loss) 8,102,786 (12,571,391) Change in net unrealized appreciation (depreciation) 34,623,958 (93,334,549) Distributions to APS (17,621,518) (16,588,245) Increase (decrease) in net assets resulting from operations Distributions to common shareholders From net investment income (49,548,730) (49,548,730) From net realized gain (2,242,831) (6,187,022) Total increase (decrease) Net assets Beginning of year 693,421,762 731,563,341 End of year 1 1 Includes accumulated net investment income of $2,218,489 and $3,936,566, respectively. See notes to financial statements 16 Preferred Income Fund III | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 5-31-04 5-31-05 1 5-31-06 5-31-07 5-31-08 Per share operating performance Net asset value, beginning of year 3 Net investment income 4 1.88 2.16 2.16 2.07 2.06 Net realized and unrealized gain (loss) on investments (1.21) 1.58 (1.70) 1.36 (3.39) Distribution to APS (0.11) (0.25) (0.44) (0.56) (0.53) Total from investment operations Less distributions to common shareholders From net investment income (1.80) (2.03) (1.70) (1.58) (1.58) From net realized gain   (0.10) (0.07) (0.20) Total distributions Capital charges Offering costs related to common shares (0.02)     Offering costs and underwriting discounts related to APS (0.13)     Net asset value, end of year Per share market value, end of year Total return at net asset value (%) 7 Total return at market value (%) 5 Ratios and supplemental data Net assets applicable to common shares, end of year (in millions) $699 $749 $693 $732 $618 Ratios (as a percentage of average net assets): Expenses before reductions 9 1.27 10 1.34 1.34 1.34 1.45 14 Expenses net of all fee waivers, if any 11 0.99 10 1.05 1.04 1.05 1.14 14 Expenses net of all fee waivers and credits 11 0.99 10 1.05 1.04 1.05 1.14 14 Net investment income 12 7.97 10 9.15 9.22 8.91 9.88 Portfolio turnover (%) 99 14 16 14 9 Senior securities Total value of APS outstanding (in millions) $350 $350 $350 $350  Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25  Average market value per unit (in thousands) $25 $25 $25 $25  Asset coverage per unit 13 $75,065 $78,169 $74,123 $76,917  Total debt outstanding end of period (in millions)     $296 Asset coverage per $1,000 of debt 15     $3,087 See notes to financial statements Annual report | Preferred Income Fund III 17 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous Independent Registered Public Accounting Firm. 2 Inception period from 6-19-03 to 5-31-04. 3 Reflects the deduction of a $1.125 per share sales load. 4 Based on the average of the shares outstanding. 5 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Not annualized. 8 Assumes dividend reinvestment and a purchase at $25.28 per share on the inception date and a sale at the current market price on the last day of the period. 9 Ratios calculated on the basis of expenses relative to the average net assets of common shares, that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.90%, 0.91%, 0.91%, 0.91% and 0.94%, respectively. 10 Annualized. 11 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of expenses would have been 0.70%, 0.71%, 0.71%, 0.71% and 0.74%, respectively. 12 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 5.69%, 6.21%, 6.24%, 6.49% and 6.44%, respectively. 13 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. 14 Interest expense as a percentage of average net assets was 0.04% for the period ended May 31, 2008. 15 Net assets average equals the total net assets plus borrowings divided by the borrowing of the Fund outstanding at period end. See notes to financial statements 18 Preferred Income Fund III | Annual report Notes to financial statements Note 1 Organization John Hancock Preferred Income Fund III (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The Fund is authorized to issue an unlimited amount of common shares with no par value per share. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
